Order filed, November 5, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00974-CR
                                    ____________

                            DEBBIE MALLARD, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 23rd District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 67905


                                            ORDER

       The reporter’s record in this case was due October 26, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Stacy Thomas, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM